Case: 6:20-cr-00072-CHB-HAI Doc #: 46 Filed: 07/27/21 Page: 1 of 2 - Page ID#: 125




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       (London)

  UNITED STATES OF AMERICA,                           )
                                                      )
          Plaintiff,                                  )     Criminal Action No. 6:20-CR-72-CHB
                                                      )
  v.                                                  )
                                                      )          ORDER ADOPTING
  ANDREW C. EVANS,                                    )        RECOMMENDATION OF
                                                      )     ACCEPTANCE OF GUILTY PLEA
          Defendant.                                  )

                                         ***    ***       ***   ***
        This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanley A. Ingram, [R. 45]. Defendant Andrew C. Evans

personally consented to plead before the United States Magistrate Judge and to having the

Magistrate Judge conduct a Rule 11 hearing and issue a recommendation concerning the

acceptance of her guilty plea, id. at 1; [R. 42]. At the hearing, the Magistrate Judge determined

that Defendant was competent to plead, advised him of all applicable rights, and determined that

he was aware of the potential penalties, as well as the sentencing process. [R. 45, p. 2] The

Magistrate Judge concluded that Defendant pleaded guilty to Count One of the Indictment and

the forfeiture allegation in a knowing, voluntary, and intelligent fashion. Id. He recommended

that the Court accept Defendant’s guilty plea and adjudge him guilty of Count One of the

Indictment and the forfeiture allegation. Id.

       The Recommendation instructed the parties to file any specific written objections within

three (3) days, or else waive the right to further review. Id. at 3. Neither party has objected to the

Recommendation, and the time to do so has now passed.




                                                 -1-
Case: 6:20-cr-00072-CHB-HAI Doc #: 46 Filed: 07/27/21 Page: 2 of 2 - Page ID#: 126




       Upon review, the Court is satisfied that Defendant knowingly and competently pleaded

guilty to Count One of the Indictment and the forfeiture allegation and that an adequate factual

basis supports the plea as to each essential element of the offense charged. Accordingly, the

Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.      The Magistrate Judge’s Recommendation of Acceptance of Guilty Plea, [R. 45],

is ADOPTED as the opinion of the Court.

       2.      Defendant Andrew C. Evans is ADJUDGED guilty of Count One of the

Indictment and the forfeiture allegation.

       3.      Defendant’s jury trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s active docket.

       4.      A Sentencing Order shall be entered promptly.

       This the 27th day of July, 2021.


                                                           {] 'f1~ 'cf/Buu~o~
                                                             CLARIA HORN BOOM,
                                                             UNITED STATES DISTRICT COURT JUDGE
                                                             EASTERN AND WESTERN DISTRICTS OF
                                                             KENTUCKY




                                               -2-
